Hutcheson, J.
1. While a wife may contract, she can not bind her separate estate by any contract of suretyship, or by any assumption of the debts of her husband. Code of 1910, § 3007.
*229No. 9942.
May 17, 1934.
Adhered to on rehearing, August 10, 1934.
Edward F. Taylor and E. W. Maynard, for plaintiffs.
Parle & Strozier, for defendants.
2. The petition in the instant ease alleged suretyship, and prayed for cancellation of a bill of sale to secure debt, and to restrain the transfer or assignment of certain notes. A cause of action was set out, and the court erred in sustaining the general demurrer and dismissing the petition. Judgment reversed.

All the Justices concur.